Citation Nr: 1529017	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  13-34 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to December 1945.  He passed away in November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 determination issued by the Department of Veterans Affairs (VA) Milwaukee Pension Center, the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran was not service-connected for any disability, was not receiving pension or military retirement, and did not have any pending claims with VA at the time of his death.


CONCLUSION OF LAW

The criteria for entitlement to burial benefits have not been met. 38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. § 3.1700-3 .1713 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Duties

The Veterans Claims Assistance Act (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.326(a).  With regard to the current appeal for burial benefits, VCAA notice is not required because the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law. See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159. 

The regulations governing burial benefits were amended on July 7, 2014, during the pendency of the claim. Specifically, VA removed 38 C.F.R. §§ 3.1600 through 3.1612 and replaced them with new §§ 3.1700 through 3.1713, which are written and organized for clarity and ease of use.  The final rulemaking is applicable to claims for burial benefits pending on or after July 7, 2014.  The new regulations do not change the substantive requirements pertaining to a burial allowance based on a non-service-connected death.  See 38 C.F.R. §§ 3.1600, 3.1700. While the AOJ has not had an opportunity to consider the appellant's claim under such revised regulations, there is no prejudice in proceeding with a decision on her claim because the substantive law did not change.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

Legal Criteria and Analysis 

The Veteran passed away on November 15, 2008 and was buried on November 20, 2008.  The appellant is the Veteran's surviving child.

First, VA will pay a burial allowance for a veteran who died of a service-connected disability or disabilities.  See 38 C.F.R. § 3.1704(b).  There is no indication in the record that the Veteran was receiving service-connected compensation or had a pending claim for service-connected compensation.  As such, burial benefits based on service-connected death are not applicable and the analysis is limited to burial benefits for nonservice-connected veterans.  See 38 C.F.R. § 3.1704.  

VA will provide burial allowance for a non-service-connected-death, if the following requirements are met: (1) the Veteran was receiving VA pension or disability compensation; (2) Would have been receiving disability compensation but for the receipt of military retired pay; or (3) had a pending claim meeting additional requirements.  See 38 C.F.R. § 3.1705(a), (b). 

In addition to the non-service-connected burial allowance, VA may reimburse for transportation expenses related to burial in a national cemetery if eligibility under section (b), cited above, is met.  See 38 C.F.R. § 3.1705(e).   

Burial benefits are also payable if a veteran dies from non-service-connected causes while hospitalized by VA.  38 U.S.C.A. § 2303(a); 38 C.F.R. § 3.1706(a),(b).  For burial allowance purposes, the term "hospitalized by VA" means (1) admission to a VA facility for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710 or 1711(a); (2) admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C. § 1703 (pertaining to non-VA facilities which have contracted with VA to furnish hospital care or medical services); (3) admission (transfer) to a nursing home for nursing home care at the expense of the United States; or (4) admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under 38 U.S.C.A. § 1741.  38 U.S.C.A. § 2303(a)(2); 38 C.F.R. § 3.1706(b).

Based on a review of the record, the Veteran's status at the time of his death did not qualify for burial benefits for his survivors.  See 38 C.F.R. §§ 3.1705; 3.1706.  

The Veteran was not receiving VA pension or disability compensation, he was not receiving military retired pay that would have prevented him from receiving VA compensation, and he did not have a pending claim at the time of his death.  The claims file, associated with the Veteran's name and social security number, does not include any claim for or adjudication of VA pension or disability compensation.  The appellant has also not asserted that the Veteran was receiving pension or disability compensation or had a pending claim.  He would not have been receiving military retirement pay because he served in the military for only three years.  See Military Personnel Records.  Thus, the Veteran did not meet the criteria for eligibility of burial benefits under 38 C.F.R. § 3.1705(a), (b).  As such, the appellant may not receive compensation for burial expenses or transportation.  See 38 C.F.R. § 3.1705.

Additionally, the evidence does not show that the Veteran died from non-service-connected causes while hospitalized by VA.  In the application for burial benefits, the appellant noted that when his death occurred, the Veteran was not in a VA medical center, state veterans home, or nursing home under VA contract.  Indeed, he was not in a nursing home at all but instead, was hospitalized at Ohio State University Medical Center when he died.  See June 2013 application.  Therefore, the appellant is not eligible to receive burial benefits on the basis that the Veteran's death was caused while hospitalized by VA.  See 38 C.F.R. § 3.1706(a),(b).

Finally, the Veteran's remains were buried at the Wesley Chapel in Hillard, Ohio, not in a state-owned cemetery, or section thereof, used solely for persons eligible for burial in a national cemetery.  See June 2013 application.  Plot or interment allowances under 38 C.F.R. § 3.1707 are also not authorized.

There are no grounds upon which to allocate burial benefits, and the appellant's claim must be denied as a matter of law.  See 38 C.F.R. §§ 3.1704, 3.1705, 3.1706.

    
ORDER

Burial benefits are denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


